Citation Nr: 0523858	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  01-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the neck involving Muscle Group I (MG 
I), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1957.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied increased ratings for 
sinusitis/rhinitis, degenerative joint disease and 
degenerative joint disease with spondylosis of the cervical 
spine, neurological deficits of the ulnar distribution, and 
residuals of a gunshot wound to the neck; and a total rating 
based on individual unemployability.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claims in an October 2002 decision.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter the Court).  In April 2003, the 
Court issued an order vacating and remanding the issue of the 
evaluation of residuals of a gunshot wound to the neck 
involving MG I, to the Board.  The appeal as to the remaining 
issues was dismissed.  

The Board remanded the veteran's claim for additional 
development and readjudication in September 2003.  The claim 
has been returned to the Board for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran is right handed.  

2.  The evidence demonstrates the veteran sustained a through 
and through shell fragment wound to the neck..  There was no 
evidence of prolonged infection.  

3.  The entrance wound was punctuate and the exit wound was 
two inches in length.  The entrance and exit wounds were 
small and linear.  

4.  The missile track traversed the trapezius muscle.  

5.  The veteran has moderate muscle damage to the MG I with 
painful limitation of motion and arthritis of the left 
shoulder.  

6.  The residual scars are non-adherent and non-tender.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent for 
residuals of a gunshot wound to the neck involving MG I have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.55, 4.56, 4.73, Diagnostic Code 5301-5201 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

There is no indication that the veteran was informed of the 
provisions of the VCAA, prior to the August 2000 rating 
decision, which denied his claim.  In this instance passage 
of the VCAA occurred after the veteran's claim was 
adjudicated.  The statement of the case which was issued to 
the veteran in September 2000 informed him of the regulations 
for evaluating muscle injuries.  In May 2004, VA sent a 
letter to the veteran.  It informed the veteran of what 
evidence had been received and how VA could assist him in 
developing his claim.  It explained what evidence was 
necessary to establish entitlement to an increased rating.  
The veteran was asked to inform VA of any additional evidence 
which supported his claim.  

The VA examined the veteran in May 2000 and June 2004.  VA 
readjudicated the veteran's claim and issued a supplemental 
statement of the case to the veteran in May 2005.  The 
veteran has not identified any other relevant evidence.  In 
May 2005 the veteran responded to the supplemental statement 
of the case and asked that the 60 day period to submit 
evidence be waived and that his claim be sent immediately to 
the Board.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Evaluation of muscle disabilities, as set out in 38 C.F.R. 
§ 4.56 (2004), provides that a through and through injury 
with muscle damage shall be evaluated as no less than 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles.
(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
(3) Moderately severe disability of muscles.
(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
(4) Severe disability of muscles.
(i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Disability of Muscle Group I, whose functions include upward 
rotation of scapula and elevation of the arm above shoulder 
level, and includes the extrinsic muscles of the shoulder 
girdle, the trapezius, levator, scapulae and serratus magnus 
is rated as follows: Severe disability of the non-dominant 
arm is rated as 30 percent disabling.  Moderately severe 
disability of the non-dominant arm is rated as 20.  Moderate 
disability of the non-dominant arm is rated 10 percent 
disabling.  38 CFR § 4.73, Diagnostic Code 5301 (2004).  

Ranges of motion of the shoulder in degrees is from 0 to 180 
in both forward elevation (flexion) and shoulder abduction.  
See 38 C.F.R. § 4.71, Plate I. 

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).
 
Analysis  

The veteran's claim was remanded, in part, to have the Board 
consider all the applicable diagnostic codes.  The 
regulations provide that when applying the rating schedule, 
findings sufficiently characteristic to identify the disease 
and the disability, and coordination of rating with 
impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2004).  The regulations clearly indicate 
that conjectural analogies are to be avoided when applying 
the rating code.  38 C.F.R. § 4.20 (2004).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a certain extent , so that 
special rules are included in the appropriate bodily system 
of their evaluation.  38 C.F.R. § 4.14 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

To determine the appropriate diagnostic code for evaluating 
the veteran's residuals of a shell fragment wound to the 
neck, the Board carefully reviewed the service medical 
records and the report of the initial VA examination.  The 
service medical records reveal the veteran was struck by 
artillery shell fragments in August 1950.  He sustained a 
penetrating through and through wound to the neck.  No artery 
or nerve damage was noted.  X-rays found no bone damage.  The 
veteran was wounded on August 1, was admitted to the hospital 
for treatment on August 6, and returned to duty on August 18.  

A review of the records does not reveal any history of 
prolonged infection or treatment.  Subsequently, in January 
1953, formation of a keloid scar on the left side of the neck 
was noted.  It was surgically excised.  

In December 1967, a VA examination report included the 
following description of the veteran's residuals of a gunshot 
wound to the neck.  The wound was over the spinous process of 
the fifth cervical vertebra.  There was a punctate wound of 
entrance, measuring one to two millimeters, traversing 
through the trapezius muscle.  The wound of exit was at the 
angle of the jaw on the left.  The missile wound measured two 
inches in length.  It was at the exact angle of the mandible.  
The scar was non-tender, non-adherent without keloid 
formation, as was the wound of entrance over the fifth 
cervical vertebra.  It involved Muscle Group I.  The injury 
to the trapezius muscle was considered slight to moderate.  
The veteran was right handed.  

For rating purposes the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions.  
38 C.F.R. § 4.55 (2004).  The VA examiner identified the 
muscle affected as the trapezius, which he identified as 
being part of MG I.  

VA examination in May 2000 revealed the scar on the veteran's 
neck was point seven centimeters.  There was mild keloid 
formation.  There was no tenderness or adherence of the scar.  
There were barely discernible scars over the posterior neck.  
At that time, he had a slight decrease in flexion in both 
shoulders.  

The veteran underwent VA examination again in February 2002, 
and his neck scar was described as barely discernible with no 
residual.  There was no mention of shoulder limitation.  

A VA examination in June 2004 revealed the veteran was able 
to flex and abduct the shoulder to 100 degrees.  There was no 
atrophy of the musculature of the left shoulder.  X-rays of 
the left shoulder revealed mild acromial (AC) joint 
arthritis.  

The regulations, at 38 C.F.R. §§ 4.55 and 4.56, specify how 
muscle injuries are to be rated.  The ratings are based on 
identification of the muscles injured.  Diagnostic codes for 
each separate muscle group then define the percent of 
disability to be assigned based on the severity of the injury 
as defined at 38 C.F.R. § 4.56.  

The veteran's shell fragment wound has been identified by VA 
physicians as affecting the trapezius muscle, which is part 
of MG I.  Disability of the muscles of MG I is rated under 38 
C.F.R. 38 U.S.C.A. § 4.73, Diagnostic Code 5301.  The percent 
assigned is based on whether the impaired muscle is on the 
veteran's dominant or non-dominant side.  The veteran is 
right handed, therefore his left is his non-dominant side.  
38 C.F.R. § 4.69 (2004).  In this instance, the veteran is 
right handed and the scar is on the left side, indicating 
damage to the non-dominant side.  

A 10 percent rating is presently in effect, which represents 
moderate disability.  That is consistent with 38 C.F.R. 
§ 4.56 (b), which states a through and through injury with 
muscle damage is rated as no less than a moderate injury.  

A higher evaluation would require evidence of moderately 
severe injury to MG I.  The Board has reviewed the claims 
folder for evidence demonstrating moderately severe injury as 
defined at 38 C.F.R. § 4.56 (d)(3).  There is no evidence of 
prolonged infection.  The veteran was not hospitalized for a 
prolonged period.  There is no evidence of loss of deep 
fascia or muscle substance.  There was no atrophy of the 
muscle. The evidence describing the injury, history and 
objective findings do not demonstrate the veteran sustained a 
moderately severe injury to MG I as defined in the 
regulations.  

The Board also considered whether the veteran's scars should 
be rated separately.  See Jones v. Principi, 18 Vet. App. 248 
(2004).  In Jones the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that to the 
extent that scars from gunshot wounds were painful and were 
not associated with underlying tissue damage a veteran could 
be separately rated under both regulations pertaining to 
muscle disabilities and for painful scars.  In this instance 
there is no evidence demonstrating the veteran's residual 
scars are painful.  For that reason a separate evaluation for 
scars is not for application.  

The Board noted the instruction in the Court's Joint Remand 
to consider relevant diagnostic codes based on limitation of 
motion.  The diagnostic codes for evaluating muscle injuries 
include consideration of loss of strength and function, which 
includes loss of motion.  The regulations provided at 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 are for rating 
disability based on impairment of joints. In an addendum to 
the June 2004 VA examination report, dated in April 2005, the 
VA physician stated the loss of range of motion was related 
to the AC joint arthritis and to the service-connected 
shoulder muscle injury.  At the time of the June 2004 
examination, the only difference in function of the left and 
right shoulders was loss of flexion and adduction to 100 
degrees. Diagnostic Code 5201 provides for a 20 percent 
evaluation when range of motion in the non-dominant extremity 
is limited to shoulder level (90 degrees). Here, range of 
flexion and adduction exceeded 90 degrees only with pain, and 
repetitive movement resulted in greater pain and loss of 
endurance. Accordingly, the Board finds that the limitation 
of motion of the left shoulder, as a manifestation of the 
residuals of the inservice shell fragment wound, warrant an 
increase in the assigned evaluation to 20 percent. 38 
U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.55, 
4.56, 4.73, Diagnostic Code 5301-5201; DeLuca.   

The Board observes that service connection has been 
recognized for degenerative disc and joint disease with 
spondylosis of the cervical spine and for neurological 
deficit in the ulnar distribution of the left upper 
extremity. Symptomatology attributable to those conditions is 
contemplated by the respective assigned evaluations of 30 and 
20 percent.









ORDER

An evaluation of 20 percent for residuals of a shell fragment 
wound to the neck involving Muscle Group I is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


